Title: From George Washington to Brigadier General William Maxwell, 5 November 1779
From: Washington, George
To: Maxwell, William


        
          Head Qua[r]ters [West Point] 5th Novemr 1779
        
        I have ordered Lt Col. Washington to Westfield with his cavalry you will be pleased to assign him such a position as you may judge best for the purpose of covering the forage I am sir Yr.
        
          P.S. In consequence of intelligence received from Govr Livingston, respecting preparations of the enemy on Staten Island—I have directed Gen: Wayne to move to Acquackanac and Gen: Sullivan to act according to circumstances.
        
      